DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-5, 7-12, 15, and 17) in the reply filed on 09/14/2020 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is dependent on claim 14 which is now not considered due to the restriction. It will be construed as being dependent on claim 1 for the purposes of examination. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisiules et al. (US 2004/0263392, hereby referred as Bisiules).
Regarding claim 1, Bisiules teaches the following:
a stacked patch antenna element (figure 12) comprising: 
an upper patch (element 10, figures 1-2 and 12); 
a lower patch (element 11, figures 1-2 and 12); 
a dielectric patch carrier (elements 16, figures 1-2 and 12, or element 120, figures 12-21) configured to support at least one of the upper and lower patches without requiring mechanical fasteners for mechanically attaching the at least one of the upper and lower patches to the dielectric patch carrier (“The spacers 16 are received in the apertures as a snap fit”, paragraph [0075], or the grooves 128-130 which are used to hold the different patches, paragraph [0104]); and 
one or more electrically-conductive walls (elements 101 and 102, figure 12) disposed generally around the upper and lower patches.

Regarding claim 3, Bisiules as referred in claim 1 teaches the following: 


Regarding claim 6, Bisiules as referred in claim 1 teaches the following: 
wherein: the stacked patch antenna element comprises symmetrical capacitive probes (elements 12a and 12b, figures 2) for capacitively feeding the upper and lower patches; and the 
lower patch includes a plurality of openings (elements 19 and the openings for the dielectric patch carriers 16, figures 2), each said opening generally between a corresponding one of the symmetrical capacitive probes and a center of the stacked patch antenna element (as shown in the figures).

Regarding claim 7, Bisiules as referred in claim 1 teaches the following: 
wherein: the stacked patch antenna element comprises one or more feed probes (elements 143, figures 12-22) including one or more SMT (surface-mount technology) tabs (paragraph [0108]); and the stacked patch antenna element further includes a dielectric feed probe carrier (elements 120, figures 12-22) configured to be coupled to and/or to support the one or more feed probes for SMT processing, whereby the dielectric feed probe carrier is usable for carrying and placing the one or more feed probes along a surface of a printed circuit board for soldering of the one or more SMT tabs of the one or more feed probes to a corresponding one or more electrically-conductive portions along the surface of the printed circuit board (paragraph [0074] and [0098]).

Regarding claim 15, as best understood, Bisiules teaches the following: 


Regarding claim 17, Bisiules as referred in claim 1 teaches the following: 
wherein the dielectric patch carrier (element 120, figures 12-21) further comprises one or more tabs (elements 123 and 124, figure 15) extending downwardly from the dielectric patch carrier (as shown in the figures) and configured to be engagingly received within corresponding openings in a printed circuit board (paragraphs [0104]-[0109]), whereby engagement of the one or more tabs within the corresponding openings in the printed circuit board retains positioning of the stacked patch antenna element relative to the printed circuit board (paragraphs [0098] and [0104]-[0109], and shown in the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al. (US 2004/0263392, hereby referred as Bisiules) in view of Zimmerman et al. (US 9,590,317, hereby referred as Zimmerman).
Regarding claim 2, Bisiules as referred in claim 1 teaches the following: 
wherein: the one or more electrically-conductive walls (elements 101 and 102, figure 12) include an electrically-conductive bottom wall and electrically-conductive sidewalls in which are disposed the upper and lower patches (as shown in figure 12).
Bisiules does not explicitly teach the one or more electrically-conductive walls defining an isolation box in which are disposed the upper and lower patches, the lower patch includes one or more SMT (surface-mount technology) tabs extending through a corresponding one or more openings in the electrically-conductive bottom wall, the one or more SMT tabs of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board, whereby the one or more SMT tabs of the lower patch are operable as one or more feed probes; and the isolation box includes one or more SMT tabs configured for placement on and soldering to a corresponding one or more portions along the printed circuit board for grounding and/or mechanical attachment of the isolation box and the printed circuit board.
However Bisiules does teach in an alternative embodiment that the lower patch (element 45, figure 8) includes one or more SMT (surface-mount technology) tabs (tabs of element 46, figure 8, shown more clearly as elements 14 in figures 2) extending through a corresponding one or more openings in the electrically-conductive bottom wall (as shown in figures 2 and 8), the one or more SMT tabs of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board, whereby the one or more SMT tabs of the lower patch are operable as one or more feed probes (paragraphs [0074], and [0092]).

Zimmerman suggests the teachings of the one or more electrically-conductive walls defining an isolation box (figure 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have to have the one or more electrically-conductive walls of Bisiules to define an isolation box in which are disposed the upper and lower patches as suggested by the teachings of Zimmerman in order to shield the patches from any interference that may come any side of the patches, and to also reflect and direct the signal towards a certain direction, and to have the electrically-conductive bottom wall includes at least two openings configured for respectively receiving at least two of the lower posts to thereby mechanically couple and align the isolation box with the dielectric patch carrier as suggested by the teachings of Bisiules as this would be an alternative way to attach the dielectric patch carrier to the isolation box instead of using additional posts. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the lower patch includes one or more SMT (surface-mount technology) tabs extending through a corresponding one or more openings in the electrically-conductive bottom wall, the one or more SMT tabs of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board, whereby the one or more SMT tabs of the lower patch are operable as one or more feed probes; and the isolation box includes one or more SMT tabs configured for placement on and soldering to a corresponding one or more portions along the printed circuit board for grounding and/or mechanical attachment of the isolation box and the printed circuit board as suggested by the 

Regarding claim 9, Bisiules as referred in claim 1 teaches the following: 
wherein: the dielectric patch carrier (element 120, figures 12-21) includes upper (element 127, figure 15) and lower (element 125, figure 15) posts extending upwardly and downwardly, respectively, from the dielectric patch carrier; the upper posts are configured to be received within openings in the upper patch to thereby mechanically couple and align the upper patch with the dielectric patch carrier (paragraph [0104], figures 12-21); the lower posts are configured to be received within openings in the lower patch to thereby mechanically couple and align the lower patch with the dielectric patch carrier (paragraph [0104], figures 12-21); the one or more electrically-conductive walls (elements 101 and 102, figure 12) includes an electrically-conductive bottom wall and electrically-conductive sidewalls.
Bisiules does not explicitly teach the one or more electrically-conductive walls defining an isolation box in which are disposed the upper and lower patches; and the electrically-conductive bottom wall includes at least two openings configured for respectively receiving at least two of the lower posts to thereby mechanically couple and align the isolation box with the dielectric patch carrier.
However Bisiules does teach the electrically-conductive bottom wall includes at least two openings configured for respectively receiving at least two of separate lower posts (elements 123 and 124, figure 15) to thereby mechanically couple and align the electrically-conductive walls with the dielectric patch carrier (paragraphs [0104]-[0109], and shown in the figures).
Zimmerman suggests the teachings of the one or more electrically-conductive walls defining an isolation box (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the one or more electrically-conductive walls of Bisiules to define an isolation box in which are 

Regarding claim 10, the combination of Bisiules and Zimmerman as referred in claim 9 teaches the following: 
wherein: at least one of the upper posts (Bisiules, element 127, figure 15) include fingers separated by a slot (Bisiules, element 129, figure 15) and latching surfaces along the fingers (Bisiules, as shown in figure 15); the slot is configured to allow the fingers to be moved inwardly toward each other when the upper patch is moved relatively downward onto the upper posts (Bisiules, paragraphs [0104]-[0107]); and the latching surfaces are configured to engage corresponding portions of the upper patch after the latching surfaces are positioned within a corresponding one of the openings of the upper patch, to thereby retain the upper patch in place on the dielectric patch carrier (Bisiules, paragraphs [0104]-[0107], figures 12-22).

Regarding claim 11, Bisiules as referred in claim 9 teaches the stacked patch antenna element with the exception for the following: 
wherein: the lower patch includes SMT (surface-mount technology) tabs that are integral portions of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board, whereby the SMT tabs of the lower patch 
However Bisiules does teach in an alternative embodiment that the lower patch (element 45, figure 8) includes includes SMT (surface-mount technology) tabs (tabs of element 46, figure 8, shown more clearly as elements 14 in figures 2) that are integral portions of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board (as shown in figures 2 and 8) whereby the SMT tabs of the lower patch are operable as one or more feed probes (paragraphs [0074], and [0092]), and that the electrically-conductive walls is connected to the printed circuit board (paragraph [0098] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the lower patch of Bisiules to include SMT (surface-mount technology) tabs that are integral portions of the lower patch configured for placement on and soldering to a corresponding one or more electrically-conductive portions along a printed circuit board, whereby the SMT tabs of the lower patch are operable as one or more feed probes as suggested by the teachings of Bisiules which is an alternative way to feed the lower patches and connect it to the feed network (Bisiules, paragraph [0092]), and for the isolation box includes SMT tabs that are integral portions of the isolation box configured for placement on and soldering to a corresponding one or more portions along the printed circuit board for grounding and/or mechanical attachment of the isolation box and the printed circuit board; and the dielectric patch carrier is configured for positioning within the isolation box in a single orientation in which the SMT tabs of the lower patch are aligned with and extend through openings of 

Regarding claim 12, the combination of Bisiules and Zimmerman as referred in claim 9 teaches the following: 
wherein the isolation box includes one or more latching members along the electrically-conductive sidewalls configured to be engagingly received and retained within corresponding openings along sidewalls of the dielectric patch carrier, to thereby retain relative positioning of the dielectric patch carrier within the isolation box  (Bisiules, paragraphs [0104]-[0107], figures 12-22).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al. (US 2004/0263392, hereby referred as Bisiules).
Regarding claim 4, Bisiules as referred in claim 1 teaches the stacked patch antenna element with the exception for the following: 
wherein: the lower patch includes one or more tabs that are configured to be insertable into a corresponding one or more thru-holes in a printed circuit board from a first side of the printed circuit board and solderable to a corresponding one or more electrically- conductive portions along a second side of the printed circuit board opposite the first side; and the one or more electrically-conductive walls include one or more tabs that are configured to be insertable into a corresponding one or more thru-holes in the printed circuit board from the first side of the printed circuit board and solderable to a corresponding one or more portions along the second side of the printed circuit board opposite the first side for grounding and/or mechanical attachment of the one or more electrically-conductive walls and the printed circuit board.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the lower patch of Bisiules to include one or more tabs that are configured to be insertable into a corresponding one or more thru-holes in a printed circuit board from a first side of the printed circuit board and solderable to a corresponding one or more electrically- conductive portions along a second side of the printed circuit board opposite the first side as suggested by the teachings of Bisiules which is an alternative way to feed the lower patches and connect it to the feed network (Bisiules, paragraph [0092]), and for the one or more electrically-conductive walls include one or more tabs that are configured to be insertable into a corresponding one or more thru-holes in the printed circuit board from the first side of the printed circuit board and solderable to a corresponding one or more portions along the second side of the printed circuit board opposite the first side for grounding and/or mechanical attachment of the one or more electrically-conductive walls and the printed circuit board as this is one of a few known ways, which may ease the manufacturing process, to connect a printed circuit board ground with an electrically-conductive wall so they both act as shields suggested by the teachings of Bisiules.

Regarding claim 5, Bisiules as referred in claim 1 teaches the following: 
the stacked patch antenna element comprises one or more feed probes (elements 143, figures 12-22) including one or more wave solder tabs (elements 14, shown in figures 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the one or more electrically-conductive walls of Bisiules to include one or more wave solder tabs configured for placement on and soldering to a corresponding one or more portions along a printed circuit board for grounding and/or mechanical attachment of the one or more electrically-conductive walls and the printed circuit board as this is one of a few known ways, which may ease the manufacturing process, to connect a printed circuit board ground with an electrically-conductive wall so they both act as shields suggested by the teachings of Bisiules.

Regarding claim 8, Bisiules as referred in claim 7 teaches the following: 
wherein: the one or more electrically-conductive walls (elements 101 and 102, figure 12) define an isolation fence disposed generally around the upper and lower patches (as shown in figure 12).
Bisiules does not explicitly teach the isolation fence includes one or more wave solder tabs configured for placement on and wave soldering to a corresponding one or more portions along the printed circuit board for grounding and/or mechanical attachment of the isolation fence and the printed circuit board. However it does teach that the isolation fence is connected to the printed circuit board (paragraph [0098] and [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the isolation fence of Bisiules to include one or more wave solder tabs configured for placement on and wave soldering to a corresponding one or more portions along the printed circuit board for 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al. (US 2017/0271780) could have also been used to reject a majority of the claimed limitations and should be considered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845